Citation Nr: 0817502	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  98-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a separate rating of atopic dermatitis 
with secondary infection and dyshidrotic eczema for 
disfigurement of the head, face, and neck from August 30, 
2002.

2.  Entitlement to an extraschedular evaluation for service-
connected atopic dermatitis with secondary infection and 
dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION


The veteran had active service from April 1977 to April 1978.

This appeal is from 1996 and 1997 rating decisions of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The case was previously before the 
Board in October 2005 at which time it was remanded for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2005 remand, the Board instructed the AMC/RO, 
inter alia, to have unrectouched color photos of the 
veteran's head, face and neck taken and included with a VA 
skin examination.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note: (3) (2007).  The veteran was afforded a VA 
examination of the skin in October 2006, but no such photos 
were taken and included with the examination report.  The 
veteran's representative has requested a remand for these 
photos to be taken.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  The 
AMC/RO was also instructed to obtain any available records or 
notes from employment counselling at the Vet Center for 2000 
or any other available records of VA employment counselling.  
There is no indication that any attempt was made to obtain 
these records.  Accordingly, the Board must remand this case 
for further examination and compliance with its October 2005 
remand.  Id.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination to determine and describe the 
extent of atopic dermatitis with secondary 
infection and dyshidrotic eczema of the 
veteran's head, face and neck.  Provide 
the examiner with the claims file.

*	Provide the examiner with the text of 
the eight characteristic of 
disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note: (1) 
(2007).

*	The examiner is to report the 
presence or absence of each of the 
eight characteristics of 
disfigurement due to atopic 
dermatitis with secondary infection 
and dyshidrotic eczema.

*	The examination report is to have 
unretouched color photos of the 
veteran's head, face, and neck. .  38 
C.F.R. § 4.118, Diagnostic Code 7800, 
Note: (3) (2007).

2.  Obtain any available records or notes 
from employment counselling at the Vet 
Center for 2000 or any other available 
records of VA employment counselling.

*	If and only if additional evidence is 
obtained that the veteran's skin 
disorder interfered with his 
employment while this claim has been 
pending, submit the veteran's skin 
disorder to an appropriate VA officer 
for extraschedular consideration.

3.  Review the record to ensure that all 
requested development actions have been 
completed.  Thereafter, readjudicate the 
claim for increased rating for atopic 
dermatitis with secondary infection and 
dyshidrotic eczema to decide whether the 
skin disease causes disfigurement of the 
head, face, or neck under 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2007) (i.e., 
the regulation as effective from August 
30, 2002); and for increased rating on an 
extraschedular basis.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



